            Case 1:21-cv-01853-GBD Document 11 Filed 04/28/21 Page 1 of 1



                                                                        Trenton H. Norris
                                                                        +1 415.471.3303 Direct
                                                                        Trent.Norris@arnoldporter.com




                                               April 28, 2021


     VIA ECF

     Hon. George B. Daniels
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

             Re:      Dalit Cohen v. Clinique Laboratories, LLC., 1:21-cv-01853
                      Request for Extension of Time to Answer Respond to the Complaint

     Dear Judge Daniels:

            The undersigned represents Defendant Clinique Laboratories, LLC in the above-
     referenced matter. Pursuant to Your Honor’s Individual Rules, Defendant respectfully
     requests that its deadline to respond to Plaintiff’s Complaint be extended by 30-days,
     from May 10, 2021 until June 10, 2021.

            This is Defendant’s first request for an extension of time, and Plaintiff’s counsel
     consents to this request. The purpose of the request is to afford the parties an opportunity
     to engage in meaningful efforts to resolve this matter through settlement.

                                                       Respectfully Submitted,



                                                       __/s/ Trenton H. Norris____
                                                       Trenton H. Norris


     cc:     All Counsel (via ECF)




Arnold & Porter Kaye Scholer LLP
Three Embarcadero Center, 10th Floor | San Francisco, CA 94111-4024 | www.arnoldporter.com
